Mary T. Hoeltzel Vice President & Chief Accounting Officer CIGNA Corporation RoutingTL14A 1601 Chestnut St Philadelphia, PA 19192 Telephone215.761.1170 Facsimile215.761.5613 Mary.hoeltzel@cigna.com May 6, VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: CIGNA Corporation Form 10-K for Period Ended December 31, Filed February 25, 2010 File No. 001-08323 Dear Mr. Rosenberg: On behalf of CIGNA Corporation (the Company), the following is the Company’s response to your comment letter of April 1, 2010 relating to the Company’s Form 10-K for the period ended December 31, 2009.For your convenience, we have repeated the comments set forth in your letter and followed with the Company’s response. Form 10-K for the period ended December 31, 2009 General 1. We have not yet reviewed the Part III information that is incorporated by reference into your Form 10-K.We may have further comments after reviewing that information and we will not be able to clear our review of your filing until we have the opportunity to resolve any resulting comments. We acknowledge that you have not yet reviewed the Part III information that is incorporated by reference into our Form 10-K and understand that no action on CIGNA's part is requested at this time. Consolidated Financial Statements Note 10 – Pension and Other
